Exhibit 10.2
Exhibits A-D to Credit Agreement, dated as of May 29, 2007

1



--------------------------------------------------------------------------------



 



EXHIBIT A
[FORM OF]
ASSIGNMENT AND ACCEPTANCE
          This Assignment and Acceptance (the “Assignment and Acceptance”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Acceptance as if set forth herein in full.
          For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Agent as contemplated below (i) all of the Assignor’s rights and obligations
in its capacity as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any guarantees included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity related to the
rights and obligations sold and assigned pursuant to clause (i) above (the
rights and obligations sold and assigned pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Acceptance, without representation or warranty by the
Assignor.

         
1.
  Assignor:              
 
       
2.
  Assignee:  
 
[and is an Affiliate/Approved Fund of [identify Lender]1]
 
       
3.
  Borrower:   Bauble Acquisition Sub, Inc. 2

 

1   Select as applicable.

2



--------------------------------------------------------------------------------



 



         
4.
  Administrative Agent:   Credit Suisse, Cayman Islands Branch, as
administrative agent under the Credit Agreement.
 
       
5.
  Credit Agreement:   Credit Agreement, dated as of May 29, 2007 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time), among Bauble Holdings Corp., a Delaware corporation (“Holdings”), Bauble
Acquisition Sub, Inc. (which on the Closing Date shall be merged with and into
Claire’s Stores, Inc., a Florida corporation, with Claire’s Stores, Inc.
surviving such merger as the borrower) (the “Borrower”), the Lenders party
thereto, Credit Suisse, Cayman Islands Branch, as Administrative Agent, Bear
Stearns Corporate Lending Inc., as Syndication Agent, and Lehman Commercial
Paper Inc., as Documentation Agent.
 
       
6.
  Assigned Interest:    

                                                      Percentage        
Aggregate Amount   Amount of   Assigned of         of Commitment/   Commitment/
  Commitment/     Facility   Loans   Loans Assigned   Loans3   CUSIP Number
Term Facility
  $       $         %          
Revolving Facility
  $       $         %          

Effective Date: ____________ __, 2___ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR].
 

(cont’d from previous page)   2   References to Bauble Acquisition Sub, Inc.
shall be to Claire’s Stores, Inc. after consummation of the Merger contemplated
by the Credit Agreement.   3   Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

3



--------------------------------------------------------------------------------



 



The terms set forth in this Assignment and Acceptance are hereby agreed to:

            ASSIGNOR


[NAME OF ASSIGNOR]
      By:           Name:           Title:           ASSIGNEE


[NAME OF ASSIGNEE]
      By:           Name:           Title:        

          [Consented to and Accepted:]4


CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Administrative Agent
      By:           Name:           Title:          

                By:           Name:           Title:          

 

4   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

4



--------------------------------------------------------------------------------



 



          [Consented to:]5


[BAUBLE ACQUISITION SUB, INC.]6
      By:           Name:           Title:          

          [Consented to:]7


[ISSUING BANK]
      By:           Name:           Title:          

 

5   To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.   6   References to Bauble Acquisition Sub, Inc. shall be
to Claire’s Stores, Inc. after consummation of the Merger contemplated by the
Credit Agreement.   7   To be added only if the consent of the Issuing Bank is
required by the terms of the Credit Agreement.

5



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
          1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) its Commitment, and the outstanding balances of its Loans, in each case
without giving effect to assignments thereof which have not become effective,
are as set forth herein, and (iv) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Acceptance and
to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it is
an eligible Assignee and has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.04 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Agent or any other
Lender, and (v) if it is a Foreign Lender, attached to the Assignment and
Acceptance is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, (ii) it appoints and authorizes the Administrative Agent to take such
action on its behalf and to exercise such powers under the Credit Agreement as
are delegated to the Administrative Agent, by the terms thereof, together with
such powers as are reasonably incidental thereto, and (iii) it will perform

6



--------------------------------------------------------------------------------



 



in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
          3. General Provisions. This Assignment and Acceptance shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Acceptance may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Acceptance
by facsimile shall be effective as delivery of a manually executed counterpart
of this Assignment and Acceptance. This Assignment and Acceptance shall be
construed in accordance with and governed by the laws of the State of New York.

7



--------------------------------------------------------------------------------



 



EXHIBIT B
[FORM OF]
SOLVENCY CERTIFICATE
          This Certificate is being delivered pursuant to Section 4.02(k) of the
Credit Agreement dated as of May 29, 2007 (as the same may be amended, restated
or otherwise modified from time to time, the “Credit Agreement”), among BAUBLE
HOLDINGS CORP., a Delaware corporation (“Holdings”), BAUBLE ACQUISITION SUB,
INC. (which on the Closing Date shall be merged with and into Claire’s Stores,
Inc., a Florida corporation, with Claire’s Stores, Inc. surviving such merger as
the borrower), a Florida corporation (the “Borrower”), the LENDERS party thereto
from time to time, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as administrative agent
and collateral agent (in such capacities, the “Administrative Agent”) for the
Lenders, BEAR STEARNS CORPORATE LENDING, INC., as syndication agent (in such
capacity, the “Syndication Agent”), and LEHMAN COMMERCIAL PAPER, INC., as
documentation agent (in such capacity, the “Documentation Agent”). Terms defined
in the Credit Agreement are used herein with the same meanings.
          I, [____________], hereby certify that I am the Chief Financial
Officer of the Borrower and that I am knowledgeable of the financial and
accounting matters of the Borrower and its Subsidiaries, the Credit Agreement
and the covenants and representations (financial or otherwise) contained therein
and that, as such, I am authorized to execute and deliver this Certificate on
behalf of the Borrower. I further certify, in my capacity as Chief Financial
Officer of the Borrower, and not individually, as follows:

1.   Immediately after the consummation of the Transactions to occur on the
Closing Date and after giving effect to the application of the proceeds of each
Loan (or other extension of credit), the fair value of the assets of the
Borrower and the Subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, direct, subordinated, contingent or otherwise,
of the Borrower and the Subsidiaries on a consolidated basis, respectively.   2.
  Immediately after the consummation of the Transactions to occur on the Closing
Date and after giving effect to the application of the proceeds of each Loan (or
other extension of credit), the present fair saleable value of the property of
the Borrower and the Subsidiaries on a consolidated basis will be greater than
the amount that will be required to pay the probable liability of the Borrower
and the Subsidiaries on a consolidated basis, respectively, on their debts and
other liabilities, direct, subordinated, contingent or otherwise, as such debts
and other liabilities become absolute and matured.   3.   Immediately after the
consummation of the Transactions to occur on the Closing Date and after giving
effect to the application of the proceeds of each Loan (or other extension of
credit), the Borrower and the Subsidiaries on a consolidated basis will be able
to pay

8



--------------------------------------------------------------------------------



 



    their debts and liabilities, direct, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured.   4.   Immediately
after the consummation of the Transactions to occur on the Closing Date and
after giving effect to the application of the proceeds of each Loan (or other
extension of credit), the Borrower and the Subsidiaries on a consolidated basis
will not have unreasonably small capital with which to conduct the businesses in
which they are engaged as such businesses are now conducted and are proposed to
be conducted following the Closing Date.

9



--------------------------------------------------------------------------------



 



          I represent the foregoing information is provided to the best of my
knowledge and belief and execute this Certificate this 29th day of May, 2007.

            BAUBLE ACQUISITION SUB, INC.
      By:           Name:           Title:      

10



--------------------------------------------------------------------------------



 



         

EXHIBIT C-1
[FORM OF]
BORROWING REQUEST

Date:1   ____________, ___   To:   Credit Suisse, Cayman Islands Branch
Eleven Madison Avenue
New York, NY 10010

Ladies and Gentlemen:
          Reference is made to the Credit Agreement dated as of May 29, 2007 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), among BAUBLE HOLDINGS CORP., a Delaware corporation
(“Holdings”), BAUBLE ACQUISITION SUB, INC. (which on the Closing Date shall be
merged with and into Claire’s Stores, Inc., a Florida corporation, with Claire’s
Stores, Inc. surviving such merger as the borrower), a Florida corporation (the
“Borrower”), the LENDERS from time to time party thereto (“Lenders”), CREDIT
SUISSE, CAYMAN ISLANDS BRANCH, as administrative agent and collateral agent (in
such capacities, the “Administrative Agent”) for the Lenders, BEAR STEARNS
CORPORATE LENDING INC., as syndication agent (in such capacity, the “Syndication
Agent”), and LEHMAN COMMERCIAL PAPER INC., as documentation agent (in such
capacity, the “Documentation Agent”, and, together with the Administrative Agent
and Syndication Agent, the “Agents”). Terms defined in the Credit Agreement,
wherever used herein, unless otherwise defined herein, shall have the same
meanings herein as are prescribed by the Credit Agreement. This notice
constitutes a Borrowing Request, and the Borrower hereby requests Borrowings
under the Credit Agreement, and in that connection the Borrower specifies the
following information with respect to such Borrowings requested hereby:

  1.   The Borrowing will be a Borrowing of __________ Loans.2     2.   The
Business Day of the proposed Borrowing is: __________.

 

1   Must be received by the Administrative Agent no later than (a) 12:00 p.m.,
Local Time three (3) BUsiness Days prior to the proposed Borrowing in the case
of a Eurocurrency Borrowing and (b) 12:00 p.m., Local Time one (1) Business Day
before the date of the proposed Borrowing, in the case of an ABR Borrowing;
provided, that any such notice of an ABR Borrowing to finance the reimbursement
of an L/C Disbursement as contemplated by Section 2.05(e) may be given not later
than 10:00 a.m., Local Time, on the date of the proposed Borrowing.   2  
Revolving Loans, Other Revolving Loans, Term Loans, Other Term Loans

11



--------------------------------------------------------------------------------



 



  3.   The aggregate amount of the proposed Borrowing is: $__________.     4.  
The Borrowing is comprised of $__________ of ABR Loans and $__________ of
Eurocurrency Loans.     5.   The duration of the Interest Period for the
Eurocurrency Loans, if any, included in the Borrowing shall be __________
months.     6.   The location and number of Borrower’s account to which the
proceeds of such Borrowing are to be deposited is __________.

12



--------------------------------------------------------------------------------



 



          This Borrowing Request is issued pursuant to and is subject to the
Credit Agreement executed as of the date set forth above. The Borrower named
below hereby represents and warrants that the conditions specified in paragraphs
(b) and (c) of Section 4.01 of the Credit Agreement are satisfied.

            Very truly yours,

BAUBLE ACQUISITION SUB, INC.1
      By:           Name:           Title:        

 

1   All borrowing requests after the Closing Date shall be signed by Claire’s
Stores, Inc. as the Borrower.

13



--------------------------------------------------------------------------------



 



EXHIBIT C-2
[FORM OF]
SWINGLINE BORROWING REQUEST

Date:1   __________, ___   To:   Credit Suisse, Cayman Islands Branch
Eleven Madison Avenue
New York, NY 10010

Ladies and Gentlemen:
          Reference is made to the Credit Agreement dated as of May 29, 2007 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), among BAUBLE HOLDINGS CORP., a Delaware corporation
(“Holdings”), BAUBLE ACQUISITION SUB, INC. (which on the Closing Date shall be
merged with and into Claire’s Stores, Inc., a Florida corporation, with Claire’s
Stores, Inc. surviving such merger as the borrower), a Florida corporation (the
“Borrower”), the LENDERS from time to time party thereto (“Lenders”), CREDIT
SUISSE, CAYMAN ISLANDS BRANCH, as administrative agent and collateral agent (in
such capacities, the “Administrative Agent”) for the Lenders, BEAR STEARNS
CORPORATE LENDING INC., as syndication agent (in such capacity, the “Syndication
Agent”), and LEHMAN COMMERCIAL PAPER INC., as documentation agent (in such
capacity, the “Documentation Agent”, and, together with the Administrative Agent
and Syndication Agent, the “Agents”). Terms defined in the Credit Agreement,
wherever used herein, unless otherwise defined herein, shall have the same
meanings herein as are prescribed by the Credit Agreement. This notice
constitutes a Swingline Borrowing Request, and the Borrower hereby requests
Borrowings under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to such Borrowings requested
hereby:

  1.   The Business Day of the proposed Swingline Borrowing is: __________.    
2.   The aggregate amount of the proposed Swingline Borrowing is: $__________.  
  3.   The location and number of the account to which the proceeds of such
Swingline Borrowing are to be deposited is __________.

 

1   Notification must be received by the Administrative Agent and the Swingline
Lender by telephone (confirmed by a Swingline Borrowing Request by telecopy),
not later than 1:00 p.m., Local Time, on the day of the proposed Swingline
Borrowing.

14



--------------------------------------------------------------------------------



 



          This Swingline Borrowing Request is issued pursuant to and is subject
to the Credit Agreement executed as of the date set forth above. The Borrower
named below hereby represents and warrants that the conditions specified in
paragraphs (b) and (c) of Section 4.01 of the Credit Agreement are satisfied.

            Very truly yours,

BAUBLE ACQUISITION SUB, INC.1
      By:           Name:           Title:        

 

1   All swingline borrowing requests after the Closing Date shall be signed by
Claire’s Stores, Inc. as the Borrower.

15



--------------------------------------------------------------------------------



 



EXHIBIT C-3
[FORM OF ]
LETTER OF CREDIT REQUEST
Credit Suisse, Cayman Islands Branch,
  as Administrative Agent for
  the Lenders referred to below
Eleven Madison Avenue
New York, New York 10010
Attention: Agency Group Manager
[DATE]1
To: __________,2 as Letter of Credit Issuer
[Address]
Attention: __________
Ladies and Gentlemen:
          Reference is made to the Credit Agreement dated as of May 29, 2007 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), among BAUBLE HOLDINGS CORP., a Delaware corporation
(“Holdings”), BAUBLE ACQUISITION SUB, INC. (which on the Closing Date shall be
merged with and into Claire’s Stores, Inc., a Florida corporation, with Claire’s
Stores, Inc. surviving such merger as the borrower), a Florida corporation (the
“Borrower”), the LENDERS from time to time party thereto (“Lenders”), CREDIT
SUISSE, CAYMAN ISLANDS BRANCH, as administrative agent and collateral agent (in
such capacities, the “Administrative Agent”) for the Lenders, BEAR STEARNS
CORPORATE LENDING INC., as syndication agent (in such capacity, the “Syndication
Agent”), and LEHMAN COMMERCIAL PAPER INC., as documentation agent (in such
capacity, the “Documentation Agent”, and, together with the Administrative Agent
and Syndication Agent, the “Agents”). Terms defined in the Credit Agreement,
wherever used herein, unless otherwise defined herein, shall have the same
meanings herein as are prescribed by the Credit Agreement.
          The undersigned hereby requests that _____________1, as Letter of
Credit Issuer, issue a Letter of Credit for the account of __________2 on
__________ ___, 2___3
 

1   Request date must be a Business Day and must be received by the
Administrative Agent three Business Days in advance of the requested date of
issuance, amendment or extension or such shorter periods the Administrative
Agent and the Issuing Bank in their sole discretion may agree.   2   Insert name
of Letter of Credit Issuer.

16



--------------------------------------------------------------------------------



 



(the “Date of Issuance”) in the aggregate Stated Amount of __________4. The
requested Letter of Credit shall be denominated in __________5.
          The beneficiary of the requested Letter of Credit will be
____________6 and the address of such beneficiary is _________________. The
Letter of Credit will have a stated expiration date of ___________, 2__7. The
Letter of Credit will support _____________8.
          The undersigned hereby certifies that, on the date of this Letter of
Credit Request and on the date of the related Date of Issuance, the conditions
to issuance of any Letter of Credit specified in Section 4 of the Credit
Agreement have been satisfied.
          Copies of all documentation which the Administrative Agent and/or the
Issuing Bank has reasonably requested with respect to the supported transaction
are attached hereto.

            [BAUBLE ACQUISITION SUB, INC.] 9 10
      By:           Name:           Title:        

 

(cont’d from previous page)   1   Insert name of Letter of Credit Issuer.   2  
Insert name of Credit Party the Letter of Credit is being issued on behalf of.  
3   Insert proposed issuance date.   4   Insert Stated Amount of Letter of
Credit.   5   Dollars or an Alternate Currency (as defined in the Credit
Agreement).   6   Insert name and address of beneficiary.   7   Insert the last
date upon which drafts may be presented in accordance with the Credit Agreement.
  8   Insert brief description of obligations to be supported by the Letter of
Credit.   9   Insert name of Credit Party if different than the Borrower.   10  
All of Borrower’s Letter of Credit Requests after the Closing Date shall be
signed by Claire’s Stores, Inc. as the Borrower.

17



--------------------------------------------------------------------------------



 



EXHIBIT D
[FORM OF]
INTEREST ELECTION REQUEST
Credit Suisse, Cayman Islands Branch,
as Administrative Agent
  for the Lenders referred to below
Eleven Madison Avenue
New York, NY 10010

Attention: Agency Group

[Date]

Ladies and Gentlemen:
          Reference is made to the Credit Agreement dated as of May 29, 2007 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), among Bauble Holdings Corp., a Delaware corporation
(“Holdings”), Bauble Acquisition Sub, Inc. (which on the Closing Date shall be
merged with and into Claire’s Stores, Inc., a Florida corporation, with Claire’s
Stores, Inc. surviving such merger as the borrower), a Florida corporation (the
“Borrower”), the Lenders from time to time party thereto, and Credit Suisse,
Cayman Islands Branch, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.
          This notice constitutes a notice of conversion or notice of
continuation, as applicable (an “Election”), under Section 2.07 of the Credit
Agreement, and the Borrower hereby irrevocably notifies the Administrative Agent
of the following information with respect to the conversion or continuation
requested hereby:

         
(i)
  Borrowing to which Interest Election applies:    
 
  Principal Amount:      
 
  Type (ABR/Eurocurrency):    
 
  Interest Period (if Eurocurrency):    
 
       
(ii)
  Effective Date of Election:    
 
       
(iii)
  Resulting Borrowings(s)    
 
     Resulting Borrowing (1)    
 
       Principal Amount (or % of Borrowing in (i))    
 
       

18



--------------------------------------------------------------------------------



 



         
 
  Type (ABR/Eurocurrency):    
 
  Interest Period (if Eurocurrency):    
 
        Resulting Borrowing (2)1    
 
  Principal Amount (or % of Borrowing in (i))    
 
  Type (ABR/Eurocurrency):    
 
  Interest Period (if Eurocurrency):    
 
       

          The undersigned certifies, represents and warrants on behalf of the
Borrower that the Borrower is entitled to receive the requested continuation or
conversion under the terms and conditions of the Credit Agreement.

            BAUBLE ACQUISITION SUB, INC.2
      By:           Name:           Title:        

 

1   Add as many resulting Borrowings as applicable.   2   References to Bauble
Acquisition Sub, Inc. shall be to Claire’s Stores, Inc. after consummation of
the Merger contemplated by the Credit Agreement.

19